DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed December 1, 2020 and Request for Continued Examination filed December 29, 2020 are received and entered.
2.	Claims 1 and 3 – 4 are amended.  Claim 2 is cancelled.  Claims 9 – 13 are newly added.  Claims 1 and 3 – 13 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On pages 7 and 10 of the Response, Applicant argues that the narrowed range of 1.1 to 4.0 wt% of nickel (Ni) in claims 1 and 13 is not taught or disclosed by Fukuda or Kim because Kim only teaches a range of 0.005 – 1.0 wt% of nickel (Ni).
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  There is no disclosure, support, or rational basis for the lower limit of Applicant’s claimed range to be set at 1.1 wt% of nickel (Ni).  Applicant has support for a range of 1.0 – 4.0 wt% of nickel (Ni) and specific examples of 1.5 and 3.2 wt% of nickel (Ni) that satisfy the thermal conductivity and elastic modulus requirements of claim 1.
However, there is no support in Applicant’s disclosure for a lower limit or example of 1.1 wt% of nickel (Ni).  Instead of amending the claims in view the specification as originally filed, Applicant has newly invented a lower limit of 1.1 wt% of nickel (Ni) in 
Additionally, please see MPEP §2144.05(II)(A) which refers to case law that has held that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  Additionally, this section states “it is not inventive to discover the optimum or workable ranges by routine experimentation” where “the general conditions of a claim are disclosed in the prior art”.
There is no evidence that a value of 1.1 wt% of nickel (Ni) is critical and inventive above and beyond the 1.0 wt% of nickel (Ni) disclosed by Kim.  Indeed, such an argument is an admission that this 1.1 wt% of nickel (Ni) is New Matter since it was not originally disclosed at all let alone as being any different from 1.0 wt% of nickel (Ni).  Accordingly, the Examiner finds Applicant’s amendment obvious as a matter of routine experimentation with regard to the combination of Fukuda and Kim.
With regard to claim 13, these issues are present as well since there is an interpretation that requires nickel (Ni) in a range of 1.1 to 4.0 wt% even though this is recited in the alternative with respect to cobalt (Co).
5.	On pages 8 – 9 of the Response, Applicant argues that the narrowed range of greater than 1.0 to 1.2 wt% of silicon (Si) in newly added claim 10 is not taught or disclosed by Fukuda because Fukuda only teaches a range of 0.005 – 1.0 wt% of silicon (Si).
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  There is no disclosure, support, or rational basis for the lower limit of 
However, there is no support in Applicant’s disclosure for a lower limit or example of greater than 1.0 wt% of silicon (Si).  Instead of amending the claims in view the specification as originally filed, Applicant has newly invented a lower limit of greater than 1.0 wt% of silicon (Si) in response to a prior art rejection.  Accordingly, the lower limit of greater than 1.0 wt% of silicon (Si) constitutes New Matter and is rejected accordingly below.
Additionally, please see MPEP §2144.05(II)(A) which refers to case law that has held that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  Additionally, this section states “it is not inventive to discover the optimum or workable ranges by routine experimentation” where “the general conditions of a claim are disclosed in the prior art”.
There is no evidence that a value of greater than 1.0 wt% of silicon (Si) is critical and inventive above and beyond the 1.0 wt% of silicon (Si) disclosed by Kim.  Indeed, such an argument is an admission that this greater than 1.0 wt% of silicon (Si) is New Matter since it was not originally disclosed at all let alone as being any different from 1.0 wt% of silicon (Si).  Accordingly, the Examiner finds Applicant’s amendment obvious as a matter of routine experimentation with regard to the combination of Fukuda and Kim.

Double Patenting - Warning
6.	Applicant is advised that should claim 3 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Since the inclusion of cobalt in claim 13 is recited in the alternative, this is not a required feature of the claim.  When cobalt is not required, claims 3 and 13 are identical in scope.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1, 3, 6 – 8, and 10 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 13, there is no disclosure, support, or rational basis for the lower limit of Applicant’s claimed range to be set at 1.1 wt% of nickel (Ni).

However, there is no support in Applicant’s disclosure for a lower limit or example of 1.1 wt% of nickel (Ni).  Instead of amending the claims in view the specification as originally filed, Applicant has newly invented a lower limit of 1.1 wt% of nickel (Ni) in response to a prior art rejection.
Additionally, Applicant’s argument that a lower limit of 1.1 wt% of nickel (Ni) distinguishes the claims from the prior art disclosure of 1.0 wt% of nickel (Ni) is an admission that the new lower limit is New Matter since it was not originally disclosed at all and is newly being relied upon to assert patentability.
Therefore, the lower limit of 1.1 wt% of nickel (Ni) constitutes New Matter and claims 1 and 13 are rejected accordingly.
Regarding claim 10, there is no disclosure, support, or rational basis for the lower limit of Applicant’s claimed range to be set at greater than 1.0 wt% of silicon (Si).
Applicant has support for a range of 0.2 – 1.2 wt% of silicon (Si) and specific examples of 0.6 and 0.7 wt% of silicon (Si) that satisfy the thermal conductivity and elastic modulus requirements of claim 10.
However, there is no support in Applicant’s disclosure for a lower limit or example of greater than 1.0 wt% of silicon (Si).  Instead of amending the claims in view the specification as originally filed, Applicant has newly invented a lower limit of greater than 1.0 wt% of silicon (Si) in response to a prior art rejection.  

Therefore, the lower limit of greater than 1.0 wt% of silicon (Si) constitutes New Matter and claim 10 is rejected accordingly below.
Regarding claims 3, 6 – 8, and 11 – 12, these claims are rejected based on their respective dependence from claims 1 and 10.
Regarding claim 9, this claim is not rejected because the narrower range of 1.8 to 3.2 wt% of nickel (Ni) is supported by Applicant’s original disclosure through exemplary embodiments 5 and 7.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 10 – 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (U.S. Pub. 2014/0085830) in view of AAPA in further view of Kim et al. (U.S. Pub. 2015/0376755).
Regarding claim 1, Fukuda teaches: a display device (FIG. 3; paragraph [0203]; element 20) comprising:
a display panel for displaying an image (FIG. 3; paragraphs [0204], [0209]; electronic element 21 has a light emitting layer 23.  Accordingly, electronic element 21 is contemplated for use as part of a display panel for displaying a portion of an image);
a support plate provided on one side of the display panel (FIG. 3; paragraph [0032]; insulating layer 2 is formed beneath electronic element 21); and
a heat sink layer provided below the support plate (FIG. 3; paragraph [0032]; support base material 1 is provided below insulating layer 2),
wherein the heat sink layer comprises a copper alloy (paragraphs [0125], [0126]; support base material 1 may be a metal alloy, such as a copper metal alloy) having thermal conductivity that is equal to or greater than 170 W/mK and equal to or less than 211 W/mK (paragraphs [0123], [0124]; support base material preferably has thermal conductivity of 200 W/mk), and
wherein the copper alloy comprises nickel (Ni) (paragraphs [0125], [0134]; support base material 1 may include nickel)
Fukuda fails to explicitly disclose: the heat sink layer having an elastic modulus that is equal to or greater than 127 GPa and equal to or less than 132 GPa.
However, it is Admitted Prior Art that it was well-known in the art before the effective filing date of Applicant’s claimed invention that, as a general matter, a copper alloy used in a heatsink application commonly has an elastic modulus of “about 125 GPa”.
As set forth above and through prosecution of this Application, the AAPA discloses copper alloys having an elastic modulus of “about 125 GPa”.  The term “about” is open ended and clearly encompasses more than just an elastic modulus of 125 GPa.  It is reasonable to assume an approximate 10% range in either direction based on the use of the term “about”.  Doing so would provide a range of 112.5 – 137.5 GPa.  Even with a more narrow reading of the meaning of the term “about”, it would be reasonable to assume the term “about” to amount to two standard deviations (5% either direction) which would result in, at a minimum, a known range of 119 – 131 GPa which overlaps Applicant’s required range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to realize that the copper alloy used as the support base material 1 [heat sink layer] of Fukuda has an elastic modulus consistent with other copper alloys in heatsink applications.  Accordingly, it is suggested by Fukuda that the elastic modulus of the copper alloy thereof falls between 130 GPa and 135 GPa based on the well-known teaching of the AAPA that as a general matter copper alloys in heatsink applications commonly have an elastic modulus of “about 125 GPa.”
Additionally, please see MPEP §2144.05(II)(A) which refers to case law that has held that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.
Fukuda fails to explicitly disclose: wherein the copper alloy comprises nickel (Ni) at 1.1 to 4.0 wt%.
However, Kim teaches: wherein: the copper alloy comprises nickel (Ni) at 1.0 to 4.0 wt % (paragraph [0006]; known copper alloys may include 0.005 – 1.0 wt % of nickel (Ni)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda and Kim to yield predictable results.  More specifically, the teachings of a heat sink layer formed with a copper alloy that includes nickel (Ni) and which has a thermal conductivity of 200 W/mk and an elastic modulus of “about 125 GPa”, as taught by Fukuda, are known.  Additionally, the teachings of a copper alloy with excellent heat dissipation properties that has 0.005 – 1.0 wt % of nickel (Ni), as taught by Kim, are known as well.  The combined teachings of Fukuda and Kim would yield the predictable result of a heat sink layer formed with a copper alloy that includes nickel (Ni) at 0.005 – 1.0 wt% and which has a thermal conductivity of 200 W/mk and an elastic modulus of “about 125 GPa.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Fukuda to include nickel (Ni) in at least 0.005 – 1.0 wt % due to the known teachings of Kim which overlap the claimed range.  Such a modification of Fukuda merely fills in the gaps thereof with regard to the particular weight percentages of disclosed materials using a known copper alloy of Kim.
Additionally, please see MPEP §2144.05(II)(A) which refers to case law that has held that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  Additionally, this section states “it is not inventive to discover the optimum or workable ranges by routine experimentation” where “the general conditions of a claim are disclosed in the prior art”.
There is no evidence that a value of 1.1 wt% of nickel (Ni) is critical and inventive above and beyond the 1.0 wt% of nickel (Ni) disclosed by Kim.  Accordingly, the Examiner finds that modifying the combination of Fukuda and Kim to utilize nickel (Ni) at a 1.1 wt% in the copper alloy is an obvious matter of routine experimentation.
Regarding claim 3, Fukuda teaches: wherein: the copper alloy comprises silicon (Si) (paragraphs [0125], [0134]; support base material 1 may include silicon).
Fukuda fails to explicitly disclose: wherein: the copper alloy comprises silicon (Si) at 0.2 to 1.2 wt %.
However, Kim teaches: wherein: the copper alloy comprises silicon (Si) at 0.2 to 1.2 wt % (paragraph [0006]; known copper alloys may include 0.005 – 1.0 wt % of silicon (Si) which includes part of the recited range).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda and Kim to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 10, Fukuda teaches: a display device (FIG. 3; paragraph [0203]; element 20) comprising:
a display panel for displaying an image (FIG. 3; paragraphs [0204], [0209]; electronic element 21 has a light emitting layer 23.  Accordingly, electronic element 21 is contemplated for use as part of a display panel for displaying a portion of an image);
a support plate provided on one side of the display panel (FIG. 3; paragraph [0032]; insulating layer 2 is formed beneath electronic element 21); and
a heat sink layer provided below the support plate (FIG. 3; paragraph [0032]; support base material 1 is provided below insulating layer 2),
wherein the heat sink layer comprises a copper alloy (paragraphs [0125], [0126]; support base material 1 may be a metal alloy, such as a copper metal alloy) having thermal conductivity that is equal to or greater than 170 W/mK and equal to or less than 211 W/mK (paragraphs [0123], [0124]; support base material preferably has thermal conductivity of 200 W/mk), and
wherein the copper alloy comprises silicon (Si) (paragraphs [0125], [0134]; support base material 1 may include silicon).
Fukuda fails to explicitly disclose: the heat sink layer having an elastic modulus that is equal to or greater than 127 GPa and equal to or less than 132 GPa.
However, it is Admitted Prior Art that it was well-known in the art before the effective filing date of Applicant’s claimed invention that, as a general matter, a copper alloy used in a heatsink application commonly has an elastic modulus of “about 125 GPa”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention that Fukuda in view of AAPA teaches or suggests the above feature for at least the reasons set forth above with regard to claim 1.
Fukuda fails to explicitly disclose: wherein the copper alloy comprises silicon (Si) at greater than 1.0 wt% and equal to or less than 1.2 wt %.
However, Kim teaches: wherein the copper alloy comprises silicon (Si) at greater than 1.0 wt% and equal to or less than 1.2 wt % (paragraph [0006]; known copper alloys may include 0.005 – 1.0 wt % of silicon (Si)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda and Kim to yield predictable results for at least the reasons set forth above with regard to claim 1.
Additionally, please see MPEP §2144.05(II)(A) which refers to case law that has held that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  Additionally, this section states “it is not inventive to discover the optimum or workable ranges by routine experimentation” where “the general conditions of a claim are disclosed in the prior art”.
There is no evidence that a value of greater than 1.0 wt% of silicon (Si) is critical and inventive above and beyond the 1.0 wt% of silicon (Si) disclosed by Kim.  Accordingly, the Examiner finds that modifying the combination of Fukuda and Kim to utilize silicon (Si) at greater than 1.0 wt% in the copper alloy is an obvious matter of routine experimentation.
Regarding claim 11, Fukuda teaches: wherein the copper alloy comprises nickel (Ni) (paragraphs [0125], [0134]; support base material 1 may include nickel).
Fukuda fails to explicitly disclose: wherein the copper alloy comprises nickel (Ni) at 1.0 to 4.0 wt%.
However, Kim teaches: wherein: the copper alloy comprises nickel (Ni) at 1.0 to 4.0 wt % (paragraph [0006]; known copper alloys may include 0.005 – 1.0 wt % of nickel (Ni) which includes part of the recited range).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda and Kim to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 13, Fukuda teaches: a display device (FIG. 3; paragraph [0203]; element 20) comprising:
a display panel for displaying an image (FIG. 3; paragraphs [0204], [0209]; electronic element 21 has a light emitting layer 23.  Accordingly, electronic element 21 is contemplated for use as part of a display panel for displaying a portion of an image);
a support plate provided on one side of the display panel (FIG. 3; paragraph [0032]; insulating layer 2 is formed beneath electronic element 21); and
a heat sink layer provided below the support plate (FIG. 3; paragraph [0032]; support base material 1 is provided below insulating layer 2),
wherein the heat sink layer comprises a copper alloy (paragraphs [0125], [0126]; support base material 1 may be a metal alloy, such as a copper metal alloy) having thermal conductivity that is equal to or greater than 170 W/mK and equal to or less than 211 W/mK (paragraphs [0123], [0124]; support base material preferably has thermal conductivity of 200 W/mk), and
wherein the copper alloy comprises:
at least one of nickel (Ni) and cobalt (Co) (paragraphs [0125], [0134]; support base material 1 may include nickel and/or cobalt); and
silicon (Si) (paragraphs [0125], [0134]; support base material 1 may include silicon).
Fukuda fails to explicitly disclose: the heat sink layer having an elastic modulus that is equal to or greater than 127 GPa and equal to or less than 132 GPa.
However, it is Admitted Prior Art that it was well-known in the art before the effective filing date of Applicant’s claimed invention that, as a general matter, a copper alloy used in a heatsink application commonly has an elastic modulus of “about 125 GPa”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention that Fukuda in view of AAPA teaches or suggests the above feature for at least the reasons set forth above with regard to claim 1.
Fukuda fails to explicitly disclose: wherein the copper alloy comprises at least one of nickel (Ni) and cobalt (Co) at 1.1 to 4.0 wt%; and silicon (Si) at 0.2 to 1.2 wt%.
However, Kim teaches: wherein the copper alloy comprises at least one of nickel (Ni) and cobalt (Co) at 1.1 to 4.0 wt% (paragraph [0006]; known copper alloys may include 0.005 – 1.0 wt % of nickel (Ni) and cobalt (Co)); and
silicon (Si) at 0.2 to 1.2 wt% (paragraph [0006]; known copper alloys may include 0.005 – 1.0 wt % of silicon (Si) which includes part of the recited range).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda and Kim to yield predictable results for at least the reasons set forth above with regard to claims 1 and 3.
Additionally, please see MPEP §2144.05(II)(A) once again.  There is no evidence that a value of 1.1 wt% of cobalt (Co) is critical and inventive above and beyond the 1.0 wt% of cobalt (Co) disclosed by Kim.  Accordingly, the Examiner finds that modifying the combination of Fukuda and Kim to utilize cobalt (Co) at a 1.1 wt% in the copper alloy is an obvious matter of routine experimentation, even though this feature is recited in the alternative and is not a required element of the claim.

11.	Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of AAPA in view of Kim, as similarly applied to claim 1 above, in further view of Sargent et al. (U.S. Pub. 2019/0044093).
Regarding claim 6, neither Fukuda nor Kim explicitly disclose: further comprising a light blocking layer between the support plate and the heat sink layer, wherein the light blocking layer covers all of an upper surface of the heat sink layer.
However, Sargent teaches: further comprising a light blocking layer between the support plate and the heat sink layer (FIG. 5; paragraph [0034]; light blocking layer 88 is disposed between heat spreading layer 90 and substrate 56 [support plate]),
wherein the light blocking layer covers all of an upper surface of the heat sink layer (FIG. 5; paragraph [0034]; light blocking layer 88 covers an entire bottom surface of substrate 56 [support plate]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda, Kim, and Sargent to yield predictable results.  More specifically, the teachings of a display device having a support plate provided between a display panel and a heat sink layer where the heat sink layer has high thermal conductivity, as taught by Fukuda, are known.  Additionally, the teachings of a display device having a light blocking layer provided between a substrate of a display panel and a heat dissipation layer, as taught by Kwon, are known as well.  The combination of the known teachings of Fukuda and Sargent would yield the predictable results of display device having a light blocking layer provided between a substrate of a display panel and a heat dissipation layer, where the heat dissipation layer has high thermal conductivity.
In other words, it would have been obvious to apply the heat sink of Fukuda in place of the heat dissipation layer of Sargent to yield predictable results.  More simply put, it would have been obvious to merely change the particular material of the heat dissipation layer 90 of Sargent from graphite to the copper alloy of Fukuda.  Such a simple substitution merely requires replacing one known heat dissipation element for another as a bottom layer of a display device without adding any extra layers.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda, Kim, and Sargent to yield the aforementioned predictable results.
Regarding claim 7, Fukuda teaches: wherein: the support plate comprises one selected from polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polysilane, polysiloxane, polysilazane, polycarbosilane, polyacrylate, polymethacrylate, polymethylacrylate, polymethylmethacrylate, polyethylacrylate, polyethylmethacrylate, a cyclic olefin copolymer (COC), a cyclic olefin polymer (COP), polyethylene (PE), polypropylene (PP), polyimide (PI), polymethyl methacrylate (PMMA), polystyrene (PS), polyacetal (POM), polyether ether ketone (PEEK), polyether sulfone (PES), polytetrafluoroethylene (PTFE), polyvinyl chloride (PVC), polycarbonate (PC), polyvinylidene fluoride (PVDF), a perfluoroalkyl polymer (PFA), a styrene acrylonitrile copolymer (SAN), and a combination thereof (FIG. 3; Abstract; paragraph [0032]; insulating layer 2 may be formed of a polyimide (PI) resin).
Regarding claim 8, neither Fukuda nor Kim explicitly disclose: wherein: at least one selected from a touch panel, a polarizer, and a window is provided on the display panel.
However, Sargent teaches: wherein: at least one selected from a touch panel, a polarizer, and a window is provided on the display panel (FIG. 5; paragraph [0029]; cover layer 62 [window] is provided at an outer layer of display 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Fukuda, Kim, and Sargent to yield predictable results for at least the reasons set forth above with regard to claim 6.

Allowable Subject Matter
12.	Claims 4 and 5 are allowed.
13.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626